EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Owens on February 28, 2022.

The application has been amended as follows: 
21.	(currently amended)	 A bodiless bone fusion device for insertion into a desired location comprising:
	an extending mechanism including a plurality of extending blocks mechanically coupled with a positioning element such that rotation of the positioning element causes the plurality of extending blocks to move with respect to the positioning element;
	a first plate having a first body; 
	a second plate having a second body separate and distinct from the first body, the first and second plates straddling the extending mechanism and mechanically coupled with the plurality of extending blocks such that when the plurality of extending blocks move with respect to the positioning element, the plates move along a path with respect to each other between a retracted position in which the plates are in direct contact with each other to an extended position in which the plates are spread apart from and do not directly contact each other, wherein the plates are sized such that at ; and
	a lock coupled with the positioning element and configured to physically bias the rotational orientation of the positioning element into one of a plurality of positions.

28.	(currently amended)	 The device of claim 21, wherein the lock comprises one or more stoppers each having a bump and a dial having one or more dimples and coupled with the positioning element such that the dial rotates with the positioning element, wherein the bumps do not rotate with the dial and the stoppers are positioned adjacent to the dial such that, when aligned, one or more of the bumps spring into one or more of the dimples.

Allowable Subject Matter
Claims 1, 2, 4-10, and 21-30 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the USP 10,098,757 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775